Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         April 16, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 ZBIGNIEW M. LASKOWSKI,                                            No. 52277-2-II

                               Appellant,

        v.

 STATE OF WASHINGTON, DEPARTMENT                             UNPUBLISHED OPINION
 OF LABOR AND INDUSTRIES,

                               Respondent.

       Lee, A.C.J. — Zbigniew M. Laskowski appeals the superior court’s order dismissing his

appeal of the Board of Industrial Insurance Appeals’s order fixing interest owed to him by the

Department of Labor & Industries. Because none of Laskowski’s arguments demonstrate the

Board’s order fixing interest was incorrect, we affirm.

                                             FACTS

       In January 2006, Laskowski suffered an industrial injury to his back. In November 2014,

the superior court ordered the Department to recalculate the amount of Laskowski’s time loss

benefits based on income that was not included in the prior calculation. The Department complied

with the superior court’s order and recalculated Laskowski’s time loss benefits and social security

offset. The Department paid Laskowski an additional time loss benefit award based on its

recalculation.
No. 52277-2-II


       The Department then sought an order from the Board to pay Laskowski interest based on

the Department’s recalculation of Laskowski’s time loss benefit award. The Board calculated the

amount of interest owed based on the Department’s recalculation and entered an order awarding

Laskowski $1,712.81 and his beneficiary $28.49 in interest.

       Laskowski appealed the Board’s order regarding interest to the superior court. The

superior court ordered the Board to supplement the record with an explanation of how the interest

was calculated. The Board complied with the superior court’s order and provided a detailed

explanation and accounting of the interest calculation.

       Laskowski challenged the Board’s interest calculation by arguing that the Department’s

recalculation of the time loss benefit was incorrect. The superior court found that the Board

properly calculated the interest based on the time loss benefit recalculation provided by the

Department and concluded that Laskowski failed to meet his burden to show error. Therefore, the

superior court dismissed Laskowski’s appeal with prejudice.

       Laskowski appeals the superior court’s order dismissing his appeal of the Board’s order

awarding interest based on the Department’s recalculated time loss benefit.1



1
  While this appeal was pending, we allowed Laskowski to supplement the record with records
from his other appeals. However, this case was not consolidated with his other appeals and
allowing Laskowski to supplement the record did not broaden the scope of this appeal. This appeal
is limited to whether the superior court erred by dismissing Laskowski’s challenge of the Board’s
order fixing interest.

        Laskowski was also allowed to file supplemental briefing regarding the supplemental
record. However, Laskowski’s supplemental brief does not address any errors in the Board’s order
fixing interest. Instead, Laskowski argues why the additional orders contained in the supplemental
records should be reversed. Those orders, however, are appealed under different cases which have
not been consolidated with this appeal. Therefore, neither the supplemental records nor
Laskowski’s supplemental briefing change the outcome of this appeal.


                                                2
No. 52277-2-II


                                             ANALYSIS

       This appeal is limited to the Board’s order fixing interest on the Department’s recalculation

of Laskowski’s time loss benefit. Laskowski is appealing the Department’s order determining the

recalculated amount of his time loss benefit under a separate action, which has not been

consolidated with this case. Because Laskowski’s arguments relate only to the Department’s

recalculation of his time loss benefit and not to the Board’s actual calculation of interest, we affirm.

       Our review of the superior court decision is governed by RCW 51.52.140. RCW 51.52.140

states that an “[a]ppeal shall lie from the judgment of the superior court as in other civil cases.”

The statutory scheme results in a different role for this court than is typical for appeals from

administrative decisions. Rogers v. Dep’t of Labor & Indus., 151 Wash. App. 174, 180, 210 P.3d
355, review denied, 167 Wash. 2d 1015 (2009).

       Under Washington’s Industrial Insurance Act (IIA), the Board’s orders are prima facie

correct, and the party challenging the order has the burden of proof. RCW 51.52.115; Rogers, 151
Wash. App. at 180. Unlike a typical appeal governed by the Administrative Procedures Act, chapter

34.05 RCW, in an appeal governed by the IIA, we do not sit in the same position as the superior

court. Rogers, 151 Wash. App. at 180. Instead, we review only “ ‘whether substantial evidence

supports the trial court's factual findings and then review, de novo, whether the trial court's

conclusions of law flow from the findings.’ ” Id. (quoting Watson v. Dep't of Labor & Indus., 133
Wash. App. 903, 909, 138 P.3d 177 (2006)). Substantial evidence is evidence “sufficient to persuade

a rational, fair-minded person that the finding is true.” Cantu v. Dep't of Labor & Indus., 168 Wn.

App. 14, 21, 277 P.3d 685 (2012). We review the record in the light most favorable to the party




                                                   3
No. 52277-2-II


who prevailed in superior court. Harrison Mem'l Hosp. v. Gagnon, 110 Wash. App. 475, 485, 40
P.3d 1221 (2002).

       If a worker or beneficiary prevails in an industrial insurance appeal, he or she is entitled to

“interest at the rate of twelve percent per annum on the unpaid amount of the award.” RCW

51.52.135(1), (3); WAC 263-12-160(1). The Board retains jurisdiction over all cases for the

purpose of fixing interest in accordance with court orders resulting from additional appeals. WAC

263-12-160(2). WAC 263-12-160(5) governs orders fixing interest:

       Upon receipt of all required information, interest will be calculated by the board at
       twelve percent per annum from the date of the department order granting the award
       in an appeal by the employer or the date of the department order denying payment
       of the award in a qualifying appeal by a worker or beneficiary. Thereafter, the
       board will enter an order fixing the amount of interest to be paid by the party having
       the obligation to pay the award as a result of the board’s final order. Such interest
       shall be paid in full to the worker or beneficiary and is not subject to any claim for
       attorney’s fees.

See also RCW 51.52.135(1), (3).

       Here, the Board submitted a detailed explanation and accounting showing how it calculated

the interest in its order based on the information received from the Department. This detailed

explanation provided substantial evidence supporting the superior court’s finding that the Board

properly calculated the interest.

       Laskowski’s arguments focus on issues regarding the Department’s recalculation of the

time loss benefit, social security offset, and application of cost of living increases. However, those

determinations are the subject of different orders that are not the subject of this appeal.

       The calculation of interest does not require the Board to make an independent

determination of the underlying award amount to be paid. RCW 51.52.135(1), (3); WAC 263-12-




                                                  4
No. 52277-2-II


160(5). Rather, the Department provides the Board with the “unpaid amount of the award,” which

the Board then uses to calculate interest based on that unpaid amount of the award. RCW

51.52.135(1), (3); WAC 263-12-160(5). That is what the Board did here—the Board calculated

interest based on the Department’s recalculated unpaid time loss award in accordance with the

applicable statute and regulation. Laskowski does not challenge the Board’s method of calculating

interest or the superior court’s finding.

        Laskowski has not demonstrated any error in the order on appeal—the Board’s order fixing

interest. Therefore, the superior court correctly concluded that Laskowski had failed to meet his

burden to show error and correctly dismissed Laskowski’s appeal.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, A.C.J.
 We concur:



 Sutton, J.




 Martin, J.P.T.




                                                5